                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               NORTHERN DIVISION

                                      NO. 2:19-CV-37-FL

 BILLY JOE BREWSTER, JR.; LARRY E.              )
 NORMAN; and THOMAS L. HILL,                    )
                                                )
         Plaintiffs,                            )
                                                )
        v.                                      )
                                                )
 PHILLIP E. BERGER in his official              )
 capacity as Speaker Pro Tempore of the         )
 North Carolina Senate; TIMOTHY K.              )
 MOORE in his official capacity as Speaker )
 of the North Carolina House of                 )
 Representatives; and DAMON CIRCOSTA, )
 STELLA ANDERSON, JEFF CARMON,                  )
 DAVID C. BLACK, KENNETH                        )
 RAYMOND, and KAREN BRINSON                     )
 BELL, in their official capacities as officers )                    ORDER
 or members of the North Carolina State         )
 Board of Elections,                            )
                                                )
         Defendants.                            )
 ---                                            )
                                                )
 Rebecca Harper, Donald Rumph, John             )
 Balla, Richard R. Crews, Lilly Nicole          )
 Quick, Gettys Cohen Jr., Shawn Rush,           )
 Jackson Thomas Dunn Jr., Amy Clare             )
 Oseroff, Mark S. Peters, Joseph Thomas         )
 Gates, Kathleen Barnes, Virginia Walters       )
 Brien, David Wright Brown,                     )
                                                )
         Proposed Intervenor-Defendants.        )




       This matter is before the court on motion to intervene (DE 9) by proposed intervenor-

defendants, to which plaintiffs have responded in opposition. Proposed intervenor-defendants

have demonstrated good cause for intervention of right, where the motion is timely, where they

claim interests relating to the state court’s preliminary injunction order in Harper v. Lewis, No.
19-CVS-012667 (N.C. Super. Ct., Oct. 28, 2019), where disposing of this action may as a practical

matter impair their ability to protect their interests, and where existing parties do not adequately

represent those interests. Therefore, the court must permit intervention of right pursuant to Federal

Rule of Civil Procedure 24(a). See Teague v. Bakker, 931 F.2d 259, 261 (4th Cir. 1991).

Accordingly, the motion is GRANTED.

       SO ORDERED, this the 18th day of November, 2019.



                                                              _____________________________
                                                              LOUISE W. FLANAGAN
                                                              United States District Judge
